DETAILED ACTION
This Non-final action is responsive to the following communications: application filed on 03/16/2021.
Claims 1-20 are pending. Claims 1, 10 and 16 are independent.

Examiner Notes
A) Per MPEP 2111 and 2111.01, the claims are given their broadest reasonable interpretation and the words of the claims are given their plain meaning consistent with the specification without importing claim limitations from the specification. B) Per MPEP 2173.04 “If the claim is too broad because it reads on the prior art, a rejection under either 35 U.S.C. 102 or 103 would be appropriate”. D) Examiner cites particular paragraphs or columns and lines in the references as applied to Applicant's claims for the convenience of the Applicant. Other passages and figures may apply as well. Per MPEP 2141.02 VI prior art must be considered in its entirety. E) Per MPEP 2112 and 2112 V, express, implicit, and inherent disclosures of a prior art reference may be relied upon in the rejection of claims under 35 U.S.C. 102 or 103.

Notice of Pre-AIA  or AIA  Status
3.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Priority
4.	Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Information Disclosure Statement
5.	Acknowledgment is made of applicant's Information Disclosure Statement (IDS) filed on 03/16/21 and 12/07/21.  This IDS has been considered.

Applicant is requested to check other claim informality, language issues (e.g. antecedent issues, redundant limitation issues, grammar issues) for all claims to expedite prosecution since informality scrutiny in this office action is not exhaustive and applicant’s co-operation is sought in this regard.

Claim Rejections - 35 USC § 102
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
7.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


8.	Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chun et al. (US 2006/0023535 A1). Further supported by SON et a. (US 2018/0122442 A1) for limitation analysis.
Regarding independent claim 1, Chun teaches a memory device (Fig. 6: 600 cell array employed by memory device of Fig. 1: 100) comprising: 
a bitline sense amplifier (para [0031], Fig. 6: 630, 640) connected to a bitline and a complementary bitline (Fig. 6: BL, BLB), the bitline and the complementary bitline connected to a memory cell (Fig. 6: 610), and 
the bitline sense amplifier configured to, in response to a command received from a host (e.g. read command from host in memory system associated with Fig. 7 or Fig. 3 operation of precharge and sensing), sense and amplify a difference between a voltage of the bitline and a voltage of the complementary bitline (para [0004] and para [0010]) such that a first level of a bitline low-level voltage (Fig. 6: VSS level) of the bitline sense amplifier is applied to one of the bitline and the complementary bitline (Fig. 6 in context of para [0004] and para [0010]: VSS level from pull-down circuit is used in differential sense amplifier function. Limitation is further supported by SON para [0090], para [0079]: ACT, RD, Fig. 7, Fig. 13 where it is taught that VSS level from pull-down circuit is used in differential sense amplifying function in response to command from host); and 
a sense amplifier driver circuit (Fig. 6: 680) configured to, in response to the command (read command associated with Fig. 7 or Fig. 3 operation of precharge and sensing) adjust the first level of the bitline low-level voltage (para [0033]: VSS) to a second level (para [0033]: VCCA/2) higher than the first level such that the second level of the bitline low-level voltage is applied to the one of the bitline and the complementary bitline (Fig. 7 in context of para [0033]: “…voltage of the second bitline BLB is amplified to the first power supply voltage VSS by the sense amplifications performed by the sense amplification circuits 630 and 640. Accordingly, when the line LAB is instantaneously rendered greater than the first power supply voltage VSS by the auxiliary circuit 650, the first power supply voltage VSS of the second bitline BLB is increased to the intermediate level between the first and second power supply voltages VSS and VCCA..”), 
wherein the command includes an active command, a write command, a read command, or a precharge command (read command associated with Fig. 7 or Fig. 3 operation of precharge and sensing. Limitation is further supported by SON para [0079], para [0107], Fig. 7, Fig. 13 where it is taught that bit line pull down voltage is controlled in response to command including active command, a write command, a read command, or a precharge command).

9.	Claim 10 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by SON et a. (US 2018/0122442 A1). Further supported by Chun et al. (US 2006/0023535 A1) for limitation analysis.
Regarding independent claim 10, SON teaches a memory device (Fig. 3 “semiconductor memory device” employing Fig. 11: 650 bitline sense amplifier and associated circuitry) comprising: 
a bitline sense amplifier (Fig. 11: 651, 653) connected to a bitline and a complementary bitline (Fig. 11: BL, BLB), the bitline and the complementary bitline connected to a memory cell (Fig. 11: 660, 670), 
the bitline sense amplifier (Fig. 11: 651, 653) configured to, in response to an active command received from a host (Fig. 7: ACT in context of para [0079], para [0080]. See also para [0043]), sense and amplify data stored in the memory cell such that a bitline low voltage (VSS level, see e.g. Fig. 11) of the bitline sense amplifier is applied to one of the bitline and the complementary bitline (in context of para [0090]: VSS level from pull-down circuit is used in differential sense amplifying function); and 
a sense amplifier driver circuit (Fig. 11: 655, Fig. 7: 400) configured to: 
generate one or more pulses based on the active command (Fig. 13: SP1, SP2 in context of para [0107], para [0079], para [0080]), and 
adjust a level of the bitline low voltage in response to the one or more pulses (Fig. 13 in context of para [0107]: ground voltage or VSS is boosted to VBSG in response to SP1), 
wherein the sense amplifier driver circuit (Fig. 11: 655, Fig. 7: 400) is configured to, in response to a read command received from the host (Fig. 13: RD, para [0079]), adjust the level of the bitline low voltage to a level higher than a ground voltage as much as a delta voltage (Fig. 13 in context of para [0107]: ground voltage or VSS is boosted to VBSG. See Fig. 9: small increase of voltage to VBSG during T22-T23 taken as delta voltage. Limitation is further supported by Chun Fig. 7 in context of para [0033]: “…voltage of the second bitline BLB is amplified to the first power supply voltage VSS by the sense amplifications performed by the sense amplification circuits 630 and 640. Accordingly, when the line LAB is instantaneously rendered greater than the first power supply voltage VSS by the auxiliary circuit 650, the first power supply voltage VSS of the second bitline BLB is increased to the intermediate level between the first and second power supply voltages VSS and VCCA..”), and 
wherein the sense amplifier driver circuit (Fig. 11: 655, Fig. 7: 400) is configured to, in response to a write command received from the host (Fig. 13: WR, para [0079]), adjust the level of the bitline low voltage to the ground voltage (Fig. 13: during T26-T27).

Claim Rejections - 35 USC § 103
10.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
11.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

12.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.
13.	Claims 2 is/are rejected under 35 U.S.C. 103 as being obvious over Chun et al. (US 2006/0023535 A1),  in view of Lee et al. (US 2009/0296453 A1). Furthers supported by SON et a. (US 2018/0122442 A1).
Regarding claim 2, Chun teaches the memory device of claim 1. Chun is silent with respect to the fact that the memory cell includes a transistor of a floating body structure.
Lee teaches DRAM memory cell includes a transistor of a floating body structure (Fig. 3 in context of para [0034]-para [0035]).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to combine the teachings of Lee into the teachings of Chun such that access transistors with floating body can be employed in order to reduce leakage and thus improve power performance (Lee para [0034]).

14.	Claim 11 is/are rejected under 35 U.S.C. 103 as being obvious over SON et a. (US 2018/0122442 A1), in view of Lee et al. (US 2009/0296453 A1).
Regarding claim 2, SON teaches the memory device of claim 10. SON is silent with respect to the fact that the memory cell includes a transistor of a floating body structure.
Lee teaches DRAM memory cell includes a transistor of a floating body structure (Fig. 3 in context of para [0034]-para [0035]).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to combine the teachings of Lee into the teachings of SON such that access transistors with floating body can be employed in order to reduce leakage and thus improve power performance (Lee para [0034]).

Regarding claim 11, SON and Lee teach the memory device of claim 10, wherein the memory cell includes a transistor of a floating body structure.
(See claim 2 rejection analysis)

15.	Claim 16 and 17 is/are rejected under 35 U.S.C. 103 as being obvious over Chun et al. (US 2006/0023535 A1), in view of SON et a. (US 2018/0122442 A1) and Lee et al. (US 2009/0296453 A1).
Regarding independent claim 16, Chun teaches an operating method (operation method of Fig. 7) of a memory device (Fig. 6: 600 cell array employed by memory device of Fig. 1: 100) which includes a bitline sense amplifier (para [0031], Fig. 6: 630, 640) connected to a bitline and a complementary bitline (Fig. 6: BL, BLB), the bitline and the complementary bitline connected to a plurality of memory cells (Fig. 6: 610), 
the method comprising: 
sensing and amplifying data stored in a target memory cell of the plurality of memory cells (Fig. 7 and Fig. 3: “sensing and restoring” phase after charge sharing); restoring the data stored in the target memory cell (Chun Fig. 7 and Fig. 3: “sensing and restoring” phase after charge sharing) and 
then increasing a voltage level of a first node (Fig. 6: LAB node) of the bitline sense amplifier from a ground voltage (Fig. 7 in context of para [0033]: “…voltage of the second bitline BLB is amplified to the first power supply voltage VSS by the sense amplifications performed by the sense amplification circuits 630 and 640. Accordingly, when the line LAB is instantaneously rendered greater than the first power supply voltage VSS by the auxiliary circuit 650, the first power supply voltage VSS of the second bitline BLB is increased to the intermediate level between the first and second power supply voltages VSS and VCCA..”), 
or writing a first data in the target memory cell and then increasing the voltage level of the first node of the bitline sense amplifier from the ground voltage; and 


wherein a voltage level of the bitline and a voltage level of the complementary bitline are associated with the voltage level of first node (Fig. 11: LAB is connected to pull-down circuitry and BL, BLB and is being controlled to change the pulldown voltage level).
Chun is silent with respect to – 
Decreasing the voltage level of the first node of the bitline sense amplifier to the ground voltage after sensing and restoring.
Each of the plurality of memory cells includes a transistor of a floating body structure.
 SON teaches - 
Decreasing the voltage level of the first node of the bitline sense amplifier to the ground voltage after sensing and restoring (para [0110], Fig. 13: T26-T27: after sensing and storing, LANG is high and PBSG is low and thus node LAB is driven to VSS prior to precharge operation, see Fig. 7)
Lee teaches -
Each of the plurality of memory cells includes a transistor of a floating body structure  (Fig. 3 in context of para [0034]-para [0035]).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to combine the teachings of SON and Lee into the teachings of Chun such that accurate precharge level can be set without error (Chun para [0110]) and access transistors with floating body can be employed in order to reduce leakage and thus improve power performance (Lee para [0034]).
Regarding claim 17, Chun, SON and Lee teach the method of claim 16. SON teaches wherein the sensing and amplifying of the data stored in the target memory cell includes: generating an active signal based on a first command/address (Fig. 7: ACT, DCA in context of para [0079]. See Fig. 13 T0); and 
supplying a first internal voltage (Fig. 11 and Fig. 13: VINTA) to each of a first sensing unit (Fig. 11: 652, PM1) and a second sensing unit (Fig. 11: 652, PM2) of the bitline sense amplifier after a first delay time (Fig. 13: T0-T1) from a time when the active signal is generated (Fig. 13: T0).



Prior Art Not Relied Upon
The prior art made of record and not relied upon (MPEP § 707.05) is considered pertinent to applicant's disclosure : 
Jo (US 2003/0147271 A1): Fig. 4 disclosure applicable for all claims.
It is suggested that applicant consider all prior arts made of record for any future amendments or abandonment to expedite prosecution.

Allowable Subject Matter
Claims 3-9, 12-15, and 18-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claims above , the prior art of record does not appear to teach, suggest, or provide motivation for combination for the limitations of the claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUSHFIQUE SIDDIQUE whose telephone number is (571)270-0424. The examiner can normally be reached 7:00 am-4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander George Sofocleous can be reached on (571) 272-0635. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MUSHFIQUE . SIDDIQUE
Primary Examiner
Art Unit 2825


/MUSHFIQUE SIDDIQUE/Primary Examiner, Art Unit 2825